Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 Nov. 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-18, 22-23, 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 11, 13, and 27, whereas there is support in the present specification for breakthrough time of “greater than” 480 minutes, there is no support to recite breakthrough time of “at least” 480 minutes.
Further regarding claim 27, while there is support in the present specification to recite 5-15% blocking particles that are nanoclay and/or talc, there is no support to recite that blocking particles are nanoclay and/or talc particles, wherein the blocking particles comprise “at least 10%” of the composite blend layer.  There is no support for the claimed blocking particles in the composite blend layer in amounts greater than 15%.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12, 22-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Okuzu et al. (US Patent Application 2010/0239852 A1, published 23 Sep. 2010, hereinafter Okuzu) in view of Sapalidis et al. (“PVA / Montmorillonite nanocomposites: Development and Properties,” in J. Cuppoletti (ed.), Nanocomposites and Polymers with Analytical Methods, InTech, pp. 29-50, published August 2011, hereinafter Sapalidis) and further in view of Morgan (“Polymer-Clay Nanocomposites. Design and Application of Multi-Functional Materials,” Advanced Applications of Engineered Nanomaterials, Material Matters, Aldrich, Vol. 2, No. 1, published 2007, hereinafter Morgan) and evidence provided by Sigma-Aldrich.
Regarding claims 11, 22, and 27, Okuzu teaches a multi-layer film comprising a coating containing a water-soluble polymer (paragraphs 0017 and 0075), for example, polyvinyl alcohol (paragraph 0019) and clay (paragraph 0066) and talc (paragraph 0066).  Okuzu teaches the thickness of the coating is at least 0.1 [Symbol font/0x6D]m (paragraph 0090).  Okuzu teaches that his coating is solvent resistant (paragraph 0036).  Okuzu teaches the coating is applied to a plastic substrate, such as a film (paragraphs 0074 and 0075), and the substrate is polyethylene (paragraph 0077), which is a polyolefin. 
Okuzu does not disclose the amount of clay particles nor their size nor the laminate’s break through time against methyl ethyl ketone.
Sapalidis teaches polyvinyl alcohol-clay blends that reduce gas permeability that have clay amounts of 5, 10 and 20 wt.% (page 37, 3.2 Preparation of the PVA/MMT films section, 1st paragraph).  Sapalidis also teaches his films have thicknesses of 0.1 mm (page 37, 3.2 Preparation of the PVA/MMT films section, 1st paragraph).

Morgan teaches that Nanoclay’s I.34TCN nanoclay (Aldrich compound number 682640) is a nanoclay for melt compounding (page 23, table entry for I.34TCN, Aldrich product number 682640), and Sigma-Aldrich discloses that this nanoclay has a size of less than 20 [Symbol font/0x6D]m (Sigma-Aldrich Product Specification sheet for nanoclay, product number 682640, dated 22 Jun. 2010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the nanoclay and of the size taught by Morgan in the chemical resistant article of Okuzu in view of Sapalidis.  Morgan teaches that this nanoclay is designed for melt compounding and enhances chemical resistance (page 23, table entry for I.34TCN).
It is the examiner’s position that given Okuzu teaches his multi-layer film is solvent resistant, Sapalidis teaches his PVOH-clay blend improve gas barrier properties, and Morgan teaches his nanoclay enhances chemical resistance, also given the multi-layer film of Okuzu in view of Sapalidis and further in view of Morgan and the solvent-resistant laminate film of the claimed invention have the same structure and composition, the multi-layer film of Okuzu in view of Sapalidis and further in view of Morgan would inherently have the break through time against methyl ethyl ketone as the claimed invention, and therefore, would fall within the claimed range for break through time for methyl ethyl ketone.

Regarding claim 23, Okuzu in view of Sapalidis and further in view of Morgan teaches the elements of claim 11, and given that the claim only further limits a non-required alternative embodiment, the claim is considered met by the prior art.

Claims 13 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Okuzu et al. (US Patent Application 2010/0239852 A1, published 23 Sep. 2010, hereinafter Okuzu) in view of Sapalidis et al. (“PVA / Montmorillonite nanocomposites: Development and Properties,” in J. Cuppoletti (ed.), Nanocomposites and Polymers with Analytical Methods, InTech, pp. 29-50, published August 2011, hereinafter Sapalidis) and further in view of Morgan (“Polymer-Clay Nanocomposites. Design and Application of Multi-Functional Materials,” Advanced Applications of Engineered Nanomaterials, Material Matters, Aldrich, Vol. 2, No. 1, published 2007, hereinafter Morgan) and further in view of Johnson (US Patent Application 2012/0047626 A1, published 01 Mar. 2012, hereinafter Johnson) and evidence provided by Sigma-Aldrich.
Regarding claims 13 and 25, Okuzu teaches a multi-layer film comprising a coating containing a water-soluble polymer (paragraphs 0017 and 0075), for example, polyvinyl alcohol (paragraph 0019) and clay (paragraph 0052) or talc (paragraph 0053).  Okuzu teaches the thickness of the coating is at least 0.1 [Symbol font/0x6D]m (paragraph 0090).  Okuzu teaches that his coating is solvent resistant (paragraph 0036).  Okuzu teaches the coating is applied to a plastic substrate, 
Okuzu does not disclose the amount and the size of the clay particles and using his multi-layer film in a glove. 
Sapalidis teaches polyvinyl alcohol-clay blends that reduce gas permeability that have clay amounts of 5, 10 and 20 wt.% (page 37, 3.2 Preparation of the PVA/MMT films section, 1st paragraph).  Sapalidis also teaches his films have thicknesses of 0.1 mm (page 37, 3.2 Preparation of the PVA/MMT films section, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clay loadings taught by Sapalidis in the chemical resistant article of Okuzu.  Sapalidis teaches that his composite films showed significant improvement in gas barrier properties for all studied samples (page 41, last paragraph).
Morgan teaches that Nanoclay’s I.34TCN nanoclay (Aldrich compound number 682640) is a nanoclay for melt compounding (page 23, table entry for I.34TCN, Aldrich product number 682640), and Sigma-Aldrich discloses that this nanoclay has a size of less than 20 [Symbol font/0x6D]m (Sigma-Aldrich Product Specification sheet for nanoclay, product number 682640, dated 22 Jun. 2010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the nanoclay taught by Morgan in the chemical resistant article of Okuzu in view of Sapalidis.  Morgan teaches that this nanoclay is designed for melt compounding and enhances chemical resistance (page 23, table entry for I.34TCN).
Johnson teaches the use of multi-layer films to form a chemical resistant glove (Abstract) that has a donnable polyurethane layer next to the PVA layer (paragraph 0012).

It is the examiner’s position that given Okuzu teaches his multi-layer film is solvent resistant, Sapalidis teaches his PVOH-clay blend improve gas barrier properties, and Morgan teaches his nanoclay enhances chemical resistance, also given the multi-layer glove of Okuzu in view of Sapalidis and further in view of Morgan and further in view of Johnson and the solvent-resistant glove of the claimed invention have the same structure and composition, the multi-layer glove of Okuzu in view of Sapalidis and further in view of Morgan and further in view of Johnson would inherently have the break through time against methyl ethyl ketone as the claimed invention, and therefore, would fall within the claimed range for break through time for methyl ethyl ketone.
Regarding claim 26, Okuzu in view of Sapalidis and further in view of Morgan and further in view of Johnson teaches the elements of claim 13, and given that the claim only further limits a non-required alternative embodiment, the claim is considered met by the prior art.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Okuzu et al. (US Patent Application 2010/0239852 A1, published 23 Sep. 2010, hereinafter Okuzu) in view of .
Regarding claims 14-18, Okuzu in view of Sapalidis and further in view of Morgan and further in view of Johnson teaches the elements of claim 13.
Okuzu in view of Sapalidis and further in view of Morgan and further in view of Johnson does not disclose an inner layer, the use of a film additive to improve grip, and an interior surface additive to improve donning of a glove.
Shawver teaches the use of additives in the first (exterior) layer to enhance gripping (paragraph 011).  Shawver teaches that the same particle filler used for donning can be used for enhancing grip, except in lower amounts (paragraph 0075), and she teaches one of the particle fillers for this application is calcium carbonate (paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the grip enhancing additive calcium carbonate as taught by Shawver in the heat seal layer of the glove of Okuzu in view of Sapalidis and further in view of Morgan and further in view of Johnson.  Shawver’s application is a multi-layer elastic glove 
Shawver teaches the use of a friction-reducing additive for facilitating donning of the glove (paragraph 0009), and she teaches that the friction-reducing additive may comprise particles in the second (interior) layer, including calcium carbonate (paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the friction-reducing additive calcium carbonate as taught by Shawver in the substrate and/or donnable layer of the glove of Okuzu in view of Sapalidis and further in view of Morgan and further in view of Johnson.  Shawver’s application is a multi-layer elastic glove (Abstract and Figures 2 and 3), and she teaches that improving the donnability allows a person to easily place the glove over one’s hand (paragraph 0043).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Okuzu et al. (US Patent Application 2010/0239852 A1, published 23 Sep. 2010, hereinafter Okuzu) in view of Sapalidis et al. (“PVA / Montmorillonite nanocomposites: Development and Properties,” in J. Cuppoletti (ed.), Nanocomposites and Polymers with Analytical Methods, InTech, pp. 29-50, published August 2011, hereinafter Sapalidis) and further in view of Morgan (“Polymer-Clay Nanocomposites. Design and Application of Multi-Functional Materials,” Advanced Applications of Engineered Nanomaterials, Material Matters, Aldrich, Vol. 2, No. 1, published 2007, hereinafter Morgan) ) and further in view of Mallen et al. (US Patent 6,346,596 B1, published 12 Feb. 2002, hereinafter Mallen).

Okuzu in view of Sapalidis and further in view of Morgan does not disclose the size of the talc particles in his multi-layer film.
Mallen teaches a gas barrier polymer composition in which talc with a mean diameter of preferably 4 to 9 microns is included (col. 11, lines 26-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a talc with a mean particle diameter as taught by Mallen in the multi-layer film of Okuzu in view of Sapalidis and further in view of Morgan.  Okuzu’s and Mallen’s inventions are both directed at films with enhanced barrier properties.  Further, Mallen teaches that the talc obstructs the diffusion of gases through permeable resins (col. 11, lines 14-26).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Okuzu et al. (US Patent Application 2010/0239852 A1, published 23 Sep. 2010, hereinafter Okuzu) in view of Sapalidis et al. (“PVA / Montmorillonite nanocomposites: Development and Properties,” in J. Cuppoletti (ed.), Nanocomposites and Polymers with Analytical Methods, InTech, pp. 29-50, published August 2011, hereinafter Sapalidis) and further in view of Morgan (“Polymer-Clay Nanocomposites. Design and Application of Multi-Functional Materials,” Advanced Applications of Engineered Nanomaterials, Material Matters, Aldrich, Vol. 2, No. 1, published 2007, hereinafter Morgan) and further in view of Johnson (US Patent Application 2012/0047626 A1, .
Regarding claim 26, Okuzu in view of Sapalidis and further in view of Morgan and further in view of Johnson teaches the elements of claim 13.
Okuzu in view of Sapalidis and further in view of Morgan and further in view of Johnson does not disclose the size of the talc particles in their glove.
Mallen teaches a gas barrier polymer composition in which talc with a mean diameter of preferably 4 to 9 microns is included (col. 11, lines 26-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a talc with a mean particle diameter as taught by Mallen in the glove of Okuzu in view of Sapalidis and further in view of Morgan and further in view of Johnson.  Okuzu’s and Mallen’s inventions are both directed at films with enhanced barrier properties.  Further, Mallen teaches that the talc obstructs the diffusion of gases through permeable resins (col. 11, lines 14-26).

Claims 11, 22-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura and Mizutani (US Patent Application 2005/0010010 A1, published 13 Jan. 2005, hereinafter Kitamura) and evidence provided by Sigma-Aldrich.
Regarding claim 11, 22-23, and 27, Kitamura teaches a polyvinyl alcohol film that has excellent durability (Abstract) and possesses solvent resistance (paragraph 0022).  Kitamura teaches the inclusion of a filler with an average particles size of 1 to 10 [Symbol font/0x6D]m (paragraph 0026), the filler is clay or talc (paragraph 0027), and the amount of the filler is 0.1 to 50 parts per 100 
Sigma-Aldrich discloses that its nanoclay has a size of less than 20 [Symbol font/0x6D]m (Sigma-Aldrich Product Specification sheet for nanoclay, product number 682640, dated 22 Jun. 2010); therefore, the clay taught by Kitamura is a nanoclay.
It is the examiner’s position that given Kitamura’s polyvinyl alcohol film possesses solvent resistance (paragraph 0022) and the polyvinyl alcohol film of Kitamura and the solvent-resistant laminate film of the claimed invention have the same structure and composition, the polyvinyl alcohol film of Kitamura would inherently have the break through time against methyl ethyl ketone as the claimed invention, and therefore, would fall within the claimed range for break through time for methyl ethyl ketone.
In light of the overlap between the claimed solvent-resistant laminate film and the polyvinyl alcohol film disclosed by Kitamura, it would have been obvious to one of ordinary skill in the art to use a polyvinyl alcohol film that is both disclosed by Kitamura and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura and Mizutani (US Patent Application 2005/0010010 A1, published 13 Jan. 2005, hereinafter Kitamura) in view of Okuzu et al. (US Patent Application 2010/0239852 A1, published 23 Sep. 2010, hereinafter Okuzu).
Regarding claim 12, Kitamura teaches the elements of claim 11.

Okuzu teaches the use of a heat seal layer made of polyethylene (paragraph 0139); the heat seal layer being placed atop a protective layer, which is placed above the composite coating (paragraphs 0126 and 0129).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a polyolefin heat seal layer as taught by Okuzu in the polyvinyl alcohol film of Kitamura.  Okuzu teaches that the heat seal layer allows the resulting laminate to be used as a packaging bag (paragraph 0129).

Claims 13 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura and Mizutani (US Patent Application 2005/0010010 A1, published 13 Jan. 2005, hereinafter Kitamura) in view of Johnson (US Patent Application 2012/0047626 A1, published 01 Mar. 2012, hereinafter Johnson) and evidence provided by Sigma-Aldrich.
Regarding claims 13 and 25-26, Kitamura teaches a polyvinyl alcohol film that has excellent durability (Abstract) and possesses solvent resistance (paragraph 0022).  Kitamura teaches the inclusion of a filler with an average particles size of 1 to 10 [Symbol font/0x6D]m (paragraph 0026), the filler is clay or talc (paragraph 0027), and the amount of the filler is 0.1 to 50 parts per 100 parts of the PVA resin (paragraph 0028).  Kitamura teaches that the polyvinyl alcohol film can be cast onto a polyethylene (polyolefin) film (paragraph 0036) and the thickness of the polyvinyl alcohol film is 5 to 100 [Symbol font/0x6D]m (paragraph 0039).

Kitamura does not disclose using his multi-layer film in a glove. 
Johnson teaches the use of multi-layer films to form a chemical resistant glove (Abstract) that has a donnable polyurethane layer next to the PVA layer (paragraph 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyvinyl alcohol film of Kitamura in the multi-layer glove of Johnson.  Johnson teaches the use multi-layer films comprising polyvinyl alcohol to form a glove (paragraph 0009).  Johnson teaches that the inner and outer layers of the glove protect the PVA from being swollen and plasticized by water exposure (paragraph 0012).
It is the examiner’s position that given Kitamura’s film possesses solvent resistance (paragraph 0022) and the glove of Kitamura in view of Johnson and the solvent-resistant glove of the claimed invention have the same structure and composition, the glove of Kitamura in view of Johnson would inherently have the break through time against methyl ethyl ketone as the claimed invention, and therefore, would fall within the claimed range for break through time for methyl ethyl ketone.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura and Mizutani (US Patent Application 2005/0010010 A1, published 13 Jan. 2005, hereinafter Kitamura) in view of Johnson (US Patent Application 2012/0047626 A1, published 01 Mar. 2012, hereinafter Johnson) and further in view of Okuzu et al. (US Patent Application 2010/0239852 .
Regarding claims 14-18, Kitamura in view of Johnson teaches the elements of claim 13.
Kitamura in view of Johnson does not disclose a polyolefin inner layer, the use of a film additive to improve grip, and an interior surface additive to improve donning of a glove.
Okuzu teaches the use of a heat seal layer made of polyethylene (paragraph 0139); the heat seal layer being placed atop a protective layer, which is placed above the composite coating (paragraphs 0126 and 0129).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a polyolefin heat seal layer as taught by Okuzu in the polyvinyl alcohol film of Kitamura in view of Johnson.  Okuzu teaches that the heat seal layer allows the resulting laminate to be used as a packaging bag (paragraph 0129).
It is the examiner’s position that similar to forming a bag, the heat seal layer would allow the forming of a glove from the multilayer laminate.
Shawver teaches the use of additives in the first (exterior) layer to enhance gripping (paragraph 011).  Shawver teaches that the same particle filler used for donning can be used for enhancing grip, except in lower amounts (paragraph 0075), and she teaches one of the particle fillers for this application is calcium carbonate (paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the grip enhancing additive calcium carbonate as taught by Shawver in the outer layer of the glove of Kitamura in view of Johnson and further in view of Okuzu.  Shawver’s application is a multi-layer elastic glove (Abstract and Figures 2 and 3), and 
Shawver teaches the use of a friction-reducing additive for facilitating donning of the glove (paragraph 0009), and she teaches that the friction-reducing additive may comprise particles in the second (interior) layer, including calcium carbonate (paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the friction-reducing additive calcium carbonate as taught by Shawver in the substrate and/or donnable layer of the glove of Kitamura in view of Johnson in view of Okuzu.  Shawver’s application is a multi-layer elastic glove (Abstract and Figures 2 and 3), and she teaches that improving the donnability allows a person to easily place the glove over one’s hand (paragraph 0043).

Response to Arguments
Applicant's arguments filed 25 Nov. 2020 have been fully considered, but they were not persuasive. 
Applicant amended claims 11 and 13, cancelled claims 20, 21, and 24, and added claim 27.
Applicant argues that Okuzu in view of Sapalidis fails to teach that the solvent resistance of such films would provide a break through time against methyl ethyl ketone of at least 480 minutes.
However, Okuzu teaches his multi-layer film is solvent resistant, Sapalidis teaches his PVOH-clay blend improve gas barrier properties, and Morgan teaches his nanoclay enhances 
Applicant argues that Johnson teaches a chemical resistant layer with a thickness of 0.5-1.0 mm, which is outside of the claimed layer thickness, so it would not be obvious to use the 0.1 [Symbol font/0x6D]m layer of Okuzu.
However, note that while Johnson does not disclose all the features of the present claimed invention, Johnson is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the use of chemical resistant multi-layer laminates as chemical resistant gloves, and in combination with the primary reference, discloses the presently claimed invention.
Further, there is no disclosure in Johnson that teaches away from using PVOH layers of different thickness.  It is noted that in order to “teach away,” a reference must criticize, discredit, or otherwise discourage the claimed solution.  See Keller, 642 at 426; see also In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  There is no such teaching in Johnson or any evidence that using the laminate of Okuzu in Johnson would not provide the required chemical resistance.
Applicant argues that their composites showed unexpected results for adding the clay or talc to thin PVOH films.
However, the data is not commensurate in scope with the claims given that the data uses two specific PVOHs, two specific nanoclays at loadings of 5-15% at one film thickness, one type of talc at one loading of 15% at two film thicknesses, with no data on combining nanoclay and talc, whereas claims 11 and 13 encompass a layer with any PVOH with any combinations of talc and clay within the 5-15 wt.% amount.  Further, both claim 11 and claim 13 comprise composite blend layer and polyolefin layer while the examples appear to only use composite blend layer.  Further, while applicant points to the data to establish the criticality of the claimed thickness, there are no comparative examples with thickness outside the claimed range to establish such criticality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787